Citation Nr: 0327646	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  95-09 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from April 1972 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1992 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

As set forth below, the Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for a low back disorder.  However, the Board 
cannot adjudicate this issue on the merits, just yet, but 
rather must first further develop the claim pursuant to the 
directives in the REMAND.

FINDINGS OF FACT

1.  The veteran was notified in March 1980 of a February 1980 
rating decision denying service connection for a low back 
disorder.  He did not initiate an appeal from that rating.

2.  Some of the evidence received since the February 1980 
denial was not previously of record and is so significant 
that is must be considered in order to fairly decide the 
merits of the claim.  

CONCLUSIONS OF LAW

1.  The RO's February 1980 decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).  

2.  The evidence received since the February 1980 rating is 
new and material and, therefore, sufficient to reopen the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) was signed into law on November 9, 2000, and 
implementing regulations were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  These are liberalizing 
and, thus, with certain exceptions elsewhere indicated, are 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).  They essentially eliminate the requirement of 
the submission of a well-grounded claim, and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  Specifically, VA is to inform the 
claimant, representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370 (2002).

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  Here, the veteran 
filed his petition to reopen in 1992-prior to this date, so 
the former definition of new and material evidence 
at 38 C.F.R. § 3.156(a) applies.  According to the old 
definition, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

And as to the provisions of the VCAA and implementing 
regulations that do apply, they will be addressed after the 
Board reopens the claim (in this decision) and further 
develops the evidence.  Obviously then, there is no 
possibility of prejudicing the veteran by issuing this 
decision because it reopens his claim, directs further 
development of it, and reserves determining whether there has 
been compliance with the VCAA and implementing regulations 
until the additional development is completed.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Disability that is proximately 
due to or the result of a service-connected disorder also 
shall be service connected.  38 C.F.R. § 3.310(a) (2002).  
Service connection will also be granted for aggravation of a 
non-service-connected condition by a service-connected 
disorder, although compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The veteran was notified in September 1979 of a rating action 
that month denying service connection for residuals of a 
bicycle injury.  This was predicated upon a July 1979 claim 
in which he had alleged having received multiple injuries 
from a bicycle accident during service in 1973.  But he did 
not specifically claim service connection for a low back 
disorder.  In a Statement in Support of Claim, VA Form 21-
4138, later in September 1979 he specifically claimed 
entitlement to service connection for a low back disorder 
stemming from that accident.  A February 1980 rating then 
denied that claim.  He did not initiate an appeal from that 
rating.  Thus, that decision became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  

Furthermore, this, in turn, means there must be new and 
material evidence to reopen the claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been submitted since the RO's February 1980 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim for service connection and, if so, the Board then may 
proceed directly to adjudicate the claim on the full merits 
if VA has fully complied with all notification and assistance 
to the veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).  

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Indeed, for the limited purpose of determining whether the 
claim should be reopened, weighing the probative value of the 
evidence in question is not permitted.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 270-71 (1995) (citing Justus v. 
Principi, 3 Vet. App. 510 (1992); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993); and Reonal v. Brown, 5 Vet. App. 458, 461 
(1993)).  The question of the probative value of this 
evidence does not arise until the claim is reopened and 
addressed on the full merits.  

Here, the RO previously denied service connection for a low 
back disorder on the basis that a low back disorder was not 
shown by competent medical evidence of record.  But in light 
of the submission of VA outpatient treatment (VAOPT) records 
which were not previously on file showing that X-ray and 
magnetic resonance imaging (MRI) of the veteran's lumbosacral 
spine now documents the presence of chronic low back 
disability, this evidence is both new and material to his 
case.

Accordingly, the claim for service connection for a low back 
disorder is reopened.


ORDER

The petition to reopen the claim for service connection for a 
low back disorder is granted, subject to the Board's further 
development of the evidence concerning this claim.


REMAND

Additional records need to be obtained before adjudicating 
this claim on the merits.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.	The RO should ensure that all private 
clinical records relating to treatment of 
the veteran's back are in the claims 
file, especially any records of treatment 
relating to injuries he suffered in his 
April 1980 automobile accident.



2.	The RO also should contact the Social 
Security Administration (SSA) and obtain 
a copy of the decision concerning the 
veteran's claim for disability benefits 
with that agency, including any medical 
records used to make the decision, copies 
of any hearing transcripts, and copies of 
any other relevant documents.

3.	The RO should schedule the veteran for an 
appropriate VA medical examination to 
assess the nature, time of onset, and 
etiology of his low back disorder.  

Make the claims folder available to the 
examiner, and ask that he or she confirm 
that he or she has reviewed the claims 
folder for a review of the veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.

The examiner should render an opinion as 
to whether it is at least as likely as 
not that any low back disorder the 
veteran now has is of service origin or 
whether it is at least as likely as not 
that any lumbosacral arthritis manifested 
within one year of service discharge in 
April 1974.  

If no opinion can be rendered, please 
explain why this is not possible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.	Thereafter, the RO should readjudicate 
the claim on the full merits (i.e., de 
novo).  If it continues to be denied, 
send the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board.

The veteran need take no action until he is otherwise 
notified by the RO, but he has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



